Exhibit 10.1

EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated and effective
as of September 15, 2013, by and among Aleris International, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), for
purposes of Sections 2(c), 10, 11(i)(ii) and 11(i)(iii) only, Aleris
Corporation, a Delaware corporation f/k/a Aleris Holding Company (together with
its successors and assigns, the “Parent”), and Steven Demetriou (the
“Executive”).
WHEREAS, the parties previously entered into an employment agreement, dated as
of June 1, 2010, which was effective and binding on the parties as of the
Effective Date (as defined in Section 3), and which was subsequently amended by
that certain letter agreement dated April 5, 2011 and by Amendment 2 to such
employment agreement (collectively, the “Prior Agreement”);
WHEREAS, by its terms, the substantive provisions of Amendment 2 to the Prior
Agreement were to become effective immediately prior to the effectiveness of the
2011 initial public offering of Parent, and the parties now wish to make those
substantive provisions effective as of September 15, 2013, and to make certain
other modifications to the terms of the Prior Agreement;
WHEREAS, the parties wish to amend and restate the Prior Agreement in its
entirety as set forth herein;
WHEREAS, the Company desires to continue to employ the Executive, on the terms
and conditions set forth herein; and
WHEREAS, the Executive desires to accept such continued employment with the
Company, subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the Executive and the Company (the
“Parties”) agree as follows:
1.Employment, Duties and Agreements.
(a)    Employment Duties. The Company hereby agrees to continue to employ the
Executive as its Chairman and Chief Executive Officer, and the Executive hereby
agrees to continue to be employed in such position and agrees to serve the
Company in such capacity during the employment period fixed by Section 3 hereof
(the “Employment Period”) upon the terms and conditions set out in this
Agreement. In his capacity as Chief Executive Officer of the Company, the
Executive shall report directly to the Board of Directors of the Company (the
“Board”), and shall have such duties, responsibilities and authority as are
consistent with the Executive’s position and as may be assigned by the Board
from time to time, which shall, without limiting the authority of the



--------------------------------------------------------------------------------




Board, include the direct charge of and general supervision over the business
and affairs of the Company. During the Employment Period, the Executive shall
serve as a member of, and as Chairman of, the Board and shall serve as a member
of, and as Chairman of, the Board of Directors of Parent (the “Parent Board”).
The Executive shall serve during the Employment Period, without additional
compensation, in such additional offices in the subsidiaries of the Company
(consistent with the Executive’s position as Chief Executive Officer of the
Company) and as member of any committee of the Board, the Parent Board or of the
board of directors of any of the Company’s subsidiaries, in each case as
reasonably requested by the Company from time to time. During the Employment
Period, the Executive shall be subject to, and shall act in accordance with, all
instructions and directions and all applicable policies and rules of the Board
that are reasonable and customary for a person serving as the chief executive
officer and chairman of the board of enterprises comparable to the Company and
the Parent.
(b)    Full-Time Service and Other Activities. During the Employment Period,
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive shall devote his full working time, energy and attention
to the performance of his duties and responsibilities hereunder and shall
faithfully and diligently endeavor to promote the business and best interests of
the Company. During the Employment Period, the Executive may not, without the
prior written consent of the Company, directly or indirectly, operate,
participate in the management, operations or control of, or act as an executive,
officer, consultant, agent or representative of, any type of business or service
(other than as an executive of the Company). It shall not, however, be a
violation of the foregoing provisions of this Section 1(b) for the Executive to
(i) subject to the approval of the Board, serve as a member of the board of
directors or as a member of an advisory board of a noncompeting company
(provided that all board roles in which Executive serves as of the Effective
Date set forth on Schedule I hereto (“Schedule I”), shall be deemed to have been
approved by the Board), (ii) subject to the approval of the Board, serve as an
officer or director or otherwise participate in non-profit, educational,
welfare, social, religious and civic organizations, including, without
limitation, all such positions and participation in effect as of the Effective
Date and set forth on Schedule I, which positions and participations shall be
deemed to have been approved by the Board or (iii) manage his personal,
financial and legal affairs, so long as any such activities in (i), (ii) or
(iii) do not interfere with the performance of his duties and responsibilities
to the Company as provided hereunder.
(c)    Location. In connection with the Executive’s employment by the Company
under this Agreement, the Executive shall be based at the principal executive
offices of the Company, currently located in Beachwood, Ohio, except for such
travel as the performance of the Executive’s duties in the business of the
Company may require.
2.    Compensation.
(a)    Base Salary. As compensation for the agreements made by the Executive
herein and the performance by the Executive of his obligations hereunder, during
the Employment Period, the Company shall pay the Executive, pursuant to the
Company’s normal and customary payroll procedures, a base salary (the “Base
Salary”),



2

--------------------------------------------------------------------------------




which for the period beginning on September 15, 2013 and ending on September 14,
2016, shall be at the rate of $1,200,000 per annum, and no increase or decrease
shall take effect during such period. Thereafter, during the Employment Period,
the Base Salary will be reviewed annually and is subject to adjustment at the
discretion of the Board, but in no event shall the Company, after September 14,
2016, pay the Executive a Base Salary less than that set forth above unless such
reduction is part of, and consistent with, a cost-cutting measure affecting
senior management of the Company generally.
(b)    Annual Bonus. In addition to the Base Salary, for each calendar year that
ends during the Employment Period, the Executive shall be eligible to receive an
annual performance-based bonus award payment (the “Annual Bonus”) determined in
accordance with the terms and conditions set forth in the Company’s annual bonus
plan for that year, with a target Annual Bonus beginning with the full 2013
fiscal year of 125% of Base Salary (“Target Bonus”), up to a maximum of 200% of
Base Salary. The Target Bonus percentage shall be reviewed at least annually by
the Board and is subject to adjustment at the discretion of the Board, but may
in no event be less than 125% of Base Salary during the Employment Term. The
Executive shall be paid Annual Bonus amounts, if any, in cash at the same time
as the other senior executives of the Company are paid corresponding annual
performance bonus amounts, but in no event later than two and one-half (2-1/2)
months following the calendar year with respect to which the Annual Bonus is
earned, provided that he is employed hereunder as of the date such amount is
paid, or due to be paid, except as otherwise provided in Section 5 below. If at
any time during the Employment Period, the Board decides to continue, or
implement, a bonus program that operates on a quarterly, rather than an annual
basis, such quarterly bonus program will be administered in a manner consistent
with the terms of this Section 2(b). Notwithstanding anything to the contrary
contained herein and without limiting any other rights and remedies of the
Company, if the Executive has engaged in fraud or other misconduct that
contributes to any adverse financial restatements or material loss, the Company
may require repayment by the Executive of any Annual Bonus that has already been
paid (whether paid in cash or bonus stock), but only to the extent that the
original payment exceeded the lower amount that would have been paid as such
Annual Bonus based on results that reflected such restated financials and/or
material loss.
(c)    Equity Matters.
(i)    The 2010 Equity Awards. On the Effective Date, Parent granted the
Executive (A) an option (the “2010 Option”) to purchase 866,229 (as adjusted)
shares of common stock, par value $0.01 per share, of Parent (the “Shares”)
under Parent’s 2010 Equity Incentive Plan (as amended from time to time, the
“LTIP”) on the terms and conditions set forth in the award agreement between
Executive and Parent, dated as of June 1, 2010, as amended (the “2010 Option
Award Agreement”), and (B) 81,356 restricted stock units (the “2010 RSUs”) under
the LTIP on the terms and conditions set forth in the award agreement between
Executive and Parent, dated as of June 1, 2010, as amended (the “2010 RSU Award
Agreement”). In addition, on the Effective Date, Parent sold to the Executive,
and the Executive purchased, Shares on the terms and conditions set forth in,
and in a number determined under, the Subscription Agreement between the
Parties.



3

--------------------------------------------------------------------------------




(ii)    2013 Partial Cash-Out of 2010 Option. Effective as of September 15,
2013, 50% of the Executive’s vested FMV Stock Option and Premium Stock Option
(as defined under the 2010 Option Award Agreement) (the “Cashed-Out Option
Portion”) shall be cancelled without any further action required by any party
and, in exchange and settlement therefor, the Executive shall be entitled to
receive, subject to applicable tax withholding, a cash payment of an amount
equal to (A) the product of (x) the total number of Shares previously subject to
the Cashed-Out Option Portion (that is, 293,257 Shares) and (y) $33.37 (the
agreed-upon fair market value of a Share as of September 15, 2013) over (B) the
aggregate exercise price of the Cashed-Out Option Portion (such amount being
hereinafter referred to as the “Cancellation Consideration”). As a result of
this cancellation, the 2010 Option shall remain outstanding with respect to
572,972 Shares. The Cancellation Consideration shall be paid to the Executive on
or promptly after September 15, 2013. Notwithstanding the foregoing, the
Cancellation Consideration shall be subject to a clawback as follows:
(A)    If, prior to September 15, 2014, the Executive’s employment is terminated
by the Company for Cause or by the Executive without Good Reason, then the
Executive shall be required to repay 100% of the after-tax portion of the
Cancellation Consideration to the Company within 15 days following the Date of
Termination.
(B)    If, on or after September 15, 2014 but prior to September 15, 2015, the
Executive’s employment is terminated by the Company for Cause or by the
Executive without Good Reason, then the Executive shall be required to repay 75%
of the after-tax portion of the Cancellation Consideration to the Company within
15 days following the Date of Termination.
(C)    If, on or after September 15, 2015 but prior to September 15, 2016, the
Executive’s employment is terminated by the Company for Cause or by the
Executive without Good Reason, then the Executive shall be required to repay 50%
of the after-tax portion of the Cancellation Consideration to the Company within
15 days following the Date of Termination.
(D)    If the Executive’s employment is not terminated by the Company for Cause
or by the Executive without Good Reason prior to September 15, 2016, the
clawback described in this section shall no longer apply. Further, for the
avoidance of doubt, the clawback described in this section shall not apply if
the Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason.
(E)    To secure the payment and the Executive’s obligations with respect to the
clawback described in this section, the Executive hereby grants to the Company
continuing liens on and security interests in all of the Executive’s right,
title and interest in and to all of the following, whether now existing or
hereafter arising: (i) the Executive’s holdings of vested Shares, all
certificates representing such Shares if any, and all rights to payment,
dividends, distributions, cash, instruments and other property or proceeds



4

--------------------------------------------------------------------------------




from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Shares and all rights thereunder (other than
distributions of cash corresponding to income tax obligations as a result of the
Executive’s ownership of such Shares) and (ii) all proceeds of any of the
foregoing. The Company will administer this provision in good faith with a view
to maintain an appropriate reserve against the prevailing contingent obligations
and to allow the Executive to provide reasonable direction as to the manner of
investment of any cash reserve.
(F)    The after-tax portion of the Cancellation Consideration shall mean the
total Cancellation Consideration minus the Executive’s income taxes and payroll
taxes relating thereto, calculated on an estimated basis by the Company’s Chief
Accounting Officer. The parties hereto may comment on such estimated
calculations promptly after receipt, and thereafter, the Company’s Chief
Accounting Officer shall deliver a final calculation which shall be final and
binding on the parties hereto.
The cancellation of the Cashed-Out Option Portion as described in this Section
2(c)(ii) shall be memorialized pursuant to the terms of the Partial Option
Cancellation Amendment Agreement in the form attached hereto as Exhibit A.


(iii)    2013 Option Grant. On September 15, 2013, the Executive will be granted
a fully vested option grant covering 293,257 Shares at an exercise price of
$33.37 per share (the “2013 Option”). The 2013 Option will be granted under the
LTIP, and will be subject to the terms and conditions of the LTIP and an award
agreement in the form attached hereto as Exhibit B.
(iv)    2013 RSU Grant. On September 15, 2013, the Executive will be granted
RSUs covering 119,868 shares (the “2013 RSUs”). The 2013 RSUs will be granted
under the LTIP, and will be subject to the terms and conditions of the LTIP and
an award agreement in the form attached hereto as Exhibit C.
(v)    2014 Option Grant. On January 15, 2014, the Executive will be granted
stock options in respect of Shares having an aggregate then-value of $5 million
(the “2014 Option”). The exercise price of the 2014 Option will be equal to the
fair market value per Share as of the date of grant, which the parties agree
will based on the December 31, 2013 marked value. The number of shares covered
by the 2014 Option will be determined using a Black-Scholes ratio of 50%. The
determinations of the exercise price and the number of shares covered by the
2014 Option shall be made by the Committee (as defined in the LTIP) pursuant to
the terms of the LTIP. The 2014 Option will be granted under the LTIP, and will
be subject to the terms and conditions of the LTIP and an award agreement in the
form attached hereto as Exhibit D.
(vi)    Definition of Initial Investors. The terms “Initial Investors” and
“Initial Investors and their affiliates” as used in the LTIP and in all equity
awards heretofore and hereafter granted to Executive under the LTIP, including,
without limitation, as applied to the “Change of Control” definition under the
LTIP and as used this



5

--------------------------------------------------------------------------------




Agreement, is hereby modified, without any further action required by any party,
so that such terms are understood to include only Oaktree Capital Management,
L.P. and its Affiliates and to exclude Apollo Management VII, L.P. and its
Affiliates.
(d)    Benefits and Perquisites. During the Employment Period, except as
provided in the last sentence of this Section 2(d), the Executive shall be
entitled to participate in all employee benefit plans, practices, policies,
programs and arrangements of the Company, and in all perquisites and other
fringe benefits, which are from time to time made available by the Company to
its senior executives generally (collectively, “Benefit Arrangements”), on the
terms and conditions of the applicable Benefit Arrangement provided, however,
that nothing contained herein shall in any way interfere with the Company’s
right to terminate, modify or amend any Benefit Arrangement (including
perquisites) in accordance with its terms. For the avoidance of doubt, the
Executive shall not be eligible to participate during the Employment Period in
any plan, practice, policy, program or arrangement that provides benefits in the
nature of severance or continuation pay, and shall not be entitled to any
severance pay, upon termination of his employment under this Agreement, other
than as set forth in this Agreement.
(e)    Vacation. The Executive shall be entitled to vacation time during the
Employment Period on no less favorable a basis than applied to him immediately
prior to the Effective Date.
(f)    Reimbursement. The Company shall reimburse the Executive for all
reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s policies and procedures in force as of
the Effective Date or as such policies and procedures may be modified with
respect to all senior executive officers of the Company.
3.    Employment Period. The Employment Period shall commence on the effective
date of the Joint Plan of Reorganization of Aleris International, Inc. and its
Affiliated Debtors, dated February 5, 2010, as amended (the “POR”) (such date,
the “Effective Date”) and shall terminate on the third anniversary of the
Effective Date, provided that on the third anniversary of the Effective Date and
on each anniversary thereafter, the Employment Period shall automatically be
extended for an additional one-year period unless either (i) the Executive
provides the Company with a Notice of Termination in accordance with
Section 4(a) at least ninety (90) days before any such anniversary (as of any
date of determination, the anniversary date on which the Employment Period is
then scheduled to expire shall be referred to herein as the “Scheduled
Termination Date”) or (ii) the Company provides the Executive with a Notice of
Termination in accordance with Section 4(a) at least thirty (30) days before the
Scheduled Termination Date. Notwithstanding the foregoing, the Executive’s
employment hereunder may be terminated prior to the Scheduled Termination Date
upon the earliest to occur of any one of the following events (in which case the
Employment Period shall terminate as of the applicable Date of Termination (as
defined below)):
(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.



6

--------------------------------------------------------------------------------




(b)    Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for “Disability” if, as a result of the Executive’s
incapacity due to physical or mental illness or injury, the Executive (i) has
become eligible to receive long-term disability benefits under the Company’s
long-term disability plan applicable to the Executive, or (ii) if no such
long-term disability plan is applicable to the Executive, the Executive has been
unable to perform his duties hereunder for a period of ninety (90) consecutive
days or a period of ninety (90) days in any one hundred eighty (180) day period.
(c)    Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) a
material breach by the Executive of this Agreement; (ii) other than as a result
of physical or mental illness or injury, continued failure of the Executive to
perform substantially the Executive’s duties hereunder; (iii) gross negligence
by the Executive, or willful misconduct by the Executive (including willful
violation of written rules, regulations, procedures or instructions relating to
the conduct of employees of the Company generally), which in either case causes
(or should reasonably be expected to cause) material harm to the Company or the
Parent (including indirectly through their subsidiaries); (iv) material failure
by the Executive to use his best reasonable efforts to follow lawful
instructions of the Board; or (v) the Executive is indicted for, or pleads nolo
contendere to, a felony involving moral turpitude or other serious crime
involving moral turpitude. In the case of clauses (i), (ii), (iii) and
(iv) above, the Company shall provide notice to the Executive indicating in
reasonable detail the events or circumstances that it believes constitute Cause
hereunder, and provide the Executive with thirty (30) days after delivery of
such notice to cure such purported Cause before termination of the Executive’s
employment hereunder for Cause. For avoidance of doubt, placing the Executive on
paid leave for up to sixty (60) days during which the Company continues to
provide the Executive with the Base Salary and other compensation and benefits
required under Section 2 of this Agreement, pending the Board’s determination of
whether there is a basis to terminate the Executive for Cause, will not by
itself constitute a termination of the Executive’s employment hereunder or
provide the Executive with Good Reason to resign his employment until after such
sixty (60) day period has elapsed without reinstatement or delivery of a Notice
of Termination by the Company (it being understood that such sixty (60) day
leave period shall be deemed to coincide with the sixty (60) day Company cure
period set forth in Section 3(e) of this Agreement). If, subsequent to the
Executive’s termination of employment hereunder for other than Cause, or
subsequent to the Company providing notice of non-renewal subject to Section
3(a), it is determined in good faith by the Board that the Executive’s
employment could have been terminated for Cause pursuant to clause (v) of this
Section 3(c), the Executive’s employment shall, at the election of the Board, be
deemed to have been terminated for Cause retroactively to the date the events
giving rise to Cause occurred.
(d)    Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause.
(e)    Voluntarily. The Executive may voluntarily terminate his employment
hereunder, with or without Good Reason, provided that in the case of a



7

--------------------------------------------------------------------------------




termination without a claim of Good Reason the Executive provides the Company
with notice of his intent to terminate his employment at least ninety (90) days
in advance of the Date of Termination (as defined in Section 4(b) below), and
that in the case of a termination by the Executive with a claim of Good Reason,
the Executive complies with all requirements set forth in the following
sentence. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, without the Executive’s prior written
consent: (i) a material reduction in the Executive’s Base Salary or Annual Bonus
opportunity, unless such reduction is part of, and consistent with, a cost
cutting measure affecting senior management generally; (ii) a material
diminution in the Executive’s position, duties, responsibilities or reporting
relationships; (iii) a material breach by the Company or the Parent of any
material economic obligation under this Agreement or under the equity award
agreements described in Section 2(c); or (iv) a change of the Executive’s
principal place of employment to a location more than seventy-five (75) miles
from such principal place of employment as of the Effective Date; provided that
Good Reason shall not exist unless (x) the Executive first provides written
notice to the Company indicating in reasonable detail the events or
circumstances believed by the Executive to constitute Good Reason within sixty
(60) days of the occurrence of such events or circumstances (or, in the case of
clause (ii), within sixty (60) days of the Executive’s actual or constructive
knowledge of such events or circumstances), (y) the Company shall have failed to
cure such events and circumstances within sixty (60) days after such notice is
given, and (z) the Executive terminates his employment on at least ten (10)
days’ notice within one hundred and thirty (130) days of the occurrence of such
events or circumstances (or, in the case of clause (ii), within one hundred and
thirty (130) days of the Executive’s actual or constructive knowledge thereof).
At any time after the Executive provides notice to the Company expressing his
belief that events or circumstances giving rise to Good Reason have occurred,
the Company may direct that the Executive provide services from his residence
and not on the Company’s premises, or may direct the Executive to perform no
services at all, in each case for a period no longer than sixty (60) days,
provided that the Company shall continue to provide the Executive with the Base
Salary and other compensation and benefits required under Section 2 of this
Agreement.
4.    Termination Procedure.
(a)    Notice of Termination. Any termination of the Executive’s employment
hereunder by either Party (other than a termination on account of the death of
the Executive) shall be communicated by written “Notice of Termination” to the
other party hereto in accordance with Section 11(a).
(b)    Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated pursuant to Section 3(b) or
3(c), the date the Executive receives Notice of Termination from the Company;
(iii) if the Executive voluntarily terminates his employment without a claim of
Good Reason, the date specified in the notice given pursuant to Section 3(e),
which shall not be less than ninety (90) days after the Notice of Termination;
(iv) if the Executive voluntarily terminates his employment with a claim of Good
Reason, on the date selected by the Executive in



8

--------------------------------------------------------------------------------




accordance with Section 3(e) above; (v) if the Executive’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date set forth in such Notice of Termination.
5.    Termination Payments.
(a)    Without Cause or for Good Reason.
(i)    Subject to Section 5(f) of this Agreement, in the event that the Company
terminates the Executive’s employment hereunder without Cause, or the Executive
terminates his employment hereunder for Good Reason, in each case prior to the
Scheduled Termination Date, the Executive shall be entitled to:
(A)    any earned but unpaid Base Salary, any unused vacation if required by
law, any unreimbursed expenses through the Date of Termination, and any amount
or benefit then or thereafter due (after taking into account the effects of such
termination) under the then-applicable terms of any applicable plan, program,
agreement or benefit of the Company or its affiliates (e.g., equity awards,
401(k) accounts, unreimbursed medical benefits, indemnification rights, etc.)
(the “Accrued Benefits”);
(B)    to the extent not yet fully paid, any earned Annual Bonus for the last
immediately prior calendar year during the Employment Period whether or not such
Annual Bonus has yet become due for payment (the “Prior Year Bonus”);
(C)    a cash payment (the “Severance Payment”) equal to the product of (x) two
times (y) the sum of his Base Salary as of the Date of Termination
(disregarding, for purposes of determining his Base Salary, any diminution in
the Base Salary that occurred at any time after the Effective Date) and the
average of the Executive’s earned Annual Bonuses (whether or not actually paid)
for the two (2) most recent calendar years ended prior to the Date of
Termination; and
(D)    subject to Section 11(m), continuation of all medical benefits for a
period of two (2) years following the Date of Termination for the Executive and
his eligible dependents that are substantially similar to those then provided to
senior executive officers of the Company generally (“Welfare Benefit
Continuation”), it being understood that (1) the Company may provide the portion
of such coverage that can be obtained by the Executive pursuant to his rights
under the Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”)
by paying the excess of the Executive’s applicable COBRA premiums, over the
premiums the Executive would have been required to pay for such portion of such
coverage if his employment hereunder had continued and (2) for the non-COBRA
portion of the Welfare Benefit Continuation period, the Company may, in order to
avoid complications under the Affordable Care Act of 2010



9

--------------------------------------------------------------------------------




and the Code, elect to provide medical benefit coverage through a commercially
available policy reasonably comparable to the Company’s medical benefit program.
(ii)    The Accrued Benefits shall be paid/provided following the Date of
Termination in accordance with the terms of the applicable plan, program,
agreement or benefit or as required by law. The Prior Year Bonus, if any, shall
be paid in cash only when annual bonus amounts are paid to other senior
executives of the Company generally but in no event later than two and one-half
(2-1/2) months following the calendar year with respect to which such Prior Year
Bonus was earned. The Severance Payment shall be paid in cash in substantially
equal installments over two (2) years following the Date of Termination,
consistent with the Company’s payroll practices, with any installment due to be
paid prior to the date that the condition described in Section 5(f)(i) has been
satisfied being accumulated and paid within fifteen (15) days after such
condition is satisfied, and with the last installment being paid no later than
the second (2nd) anniversary of the Date of Termination, provided, however, that
if the Company’s payroll practices change after the Executive has begun to
receive payments under this Section 5(a), the Executive shall continue to
receive payments in accordance with the schedule in effect at the time that the
Executive began to receive payments under this Section 5(a); provided, further,
however, notwithstanding the foregoing, if termination of employment is in
anticipation of or within twelve (12) months following a Change of Control (as
defined in the LTIP, as modified by Section 2(c)(vi) hereof), the Severance
Payment will be paid in a cash lump sum within thirty (30) days following the
Date of Termination, to the extent permissible under the rules regarding a
“short-term deferral” within the meaning of Treasury Regulations Section
1.409A-1(b)(4) of the Code and “separation pay plans” within the meaning of
Treasury Regulations Section 1.409A-1(b)(9) of the Code or otherwise not subject
Executive to taxes under Section 409A of the Code. For purposes of the
foregoing, a termination of employment will be deemed to be “in anticipation of”
a Change of Control if such termination is for the principal purpose of avoiding
or evading the Company’s or Parent’s compensation obligations that would arise
upon a termination following a Change of Control.
(b)    Cause or Voluntary Resignation Other than for Good Reason. If the
Executive’s employment hereunder is terminated by the Company for Cause or
voluntarily by the Executive other than (x) for Good Reason or (y) in a
termination to which Section 5(e) applies, the Company shall pay/provide the
Executive the Accrued Benefits following the Date of Termination in accordance
with the terms of the applicable plan, program, agreement or benefit or as
required by law, and, other than with respect to the Accrued Benefits, the
Company will have no further obligations to the Executive hereunder.
(c)    Death or Disability. If the Executive’s employment hereunder is
terminated on or prior to the Scheduled Termination Date as a result of the
Executive’s death or Disability, the Company shall pay the Executive or the
Executive’s estate, as the case may be: (i) the Accrued Benefits, to be
paid/provided following the Date of Termination in accordance with the terms of
the applicable plan, program, agreement or benefit or as required by law;
(ii) the Prior Year Bonus (to the extent not yet fully paid), to be paid in cash
only when annual bonus amounts are paid to other senior executives of the



10

--------------------------------------------------------------------------------




Company generally but in no event later than two and one-half (2-1/2) months
following the calendar year with respect to which such Prior Year Bonus was
earned; and (iii) a pro-rata Annual Bonus (“Pro-Rata Bonus”), determined by
multiplying the Executive’s Target Bonus as of the Date of Termination
(disregarding, for the purpose of determining the Target Bonus, any reduction in
Base Salary occurring on or after the Effective Date) by a fraction, the
numerator of which the number of days the Executive was employed with the
Company during the calendar year in which his employment hereunder terminates
and the denominator of which is 365 (the “Pro-Ration Fraction”), to be paid in
cash within thirty (30) days after the Date of Termination; provided, however,
that to the extent necessary to preserve the Company’s tax deduction of the
Annual Bonus under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), the Parties agree to negotiate in good faith to make
adjustments to the method of determining the Pro-Rata Bonus.
(d)    Non-Renewal by the Company. If the Company elects, pursuant to the first
sentence of Section 3 of this Agreement, not to extend the Employment Period and
the Executive’s employment hereunder ends on the Scheduled Termination Date,
then subject to Section 5(f) hereof, the Executive shall be entitled to receive:
(i) the Accrued Benefits, to be paid/provided in accordance with the terms of
the applicable plan, program, agreement or benefit or as required by law;
(ii) the product of (x) two (2) times (y) a cash payment (the “Non-Renewal
Payment”) equal to the sum of the Base Salary as of the Scheduled Termination
Date (disregarding, for this purpose, any reduction in the Base Salary that
occurred after the Effective Date) and the average of the Executive’s earned
Annual Bonuses for the two (2) calendar years ended immediately prior to the
Scheduled Termination Date, to be paid in substantially equal installments
consistent with the Company’s payroll practices over the 12 months following the
Scheduled Termination Date, with any installment due to be paid prior to the
date that the condition described in Section 5(e)(i) has been satisfied being
accumulated and paid within fifteen (15) days after such condition is satisfied,
and with the last installment being paid on or before the first anniversary of
the Scheduled Termination Date, provided, however, that if the Company’s payroll
practices change after the Executive has begun to receive payments under this
Section 5(d), the Executive shall continue to receive payments in accordance
with the schedule in effect at the time that the Executive began to receive
payments under this Section 5(d); and (iii) Welfare Benefits Continuation for
the twenty-four (24) month period following the Scheduled Date of Termination;
provided, further, however, notwithstanding the foregoing, if termination of
employment is in anticipation of or within twenty-four (24) months following a
Change of Control (as defined in the LTIP, as modified by Section 2(c)(vi)
hereof), the Severance Payment will be paid in a cash lump sum within thirty
(30) days following the Date of Termination, to the extent permissible under the
rules regarding a “short-term deferral” within the meaning of Treasury
Regulations Section 1.409A-1(b)(4) of the Code and “separation pay plans” within
the meaning of Treasury Regulations Section 1.409A-1(b)(9) of the Code or
otherwise not subject Executive to taxes under Section 409A of the Code. For
purposes of the foregoing, a termination of employment will be deemed to be “in
anticipation of” a Change of Control if such termination is for the principal
purpose of avoiding or evading the Company’s or Parent’s compensation
obligations that would arise upon a termination following a Change of Control.



11

--------------------------------------------------------------------------------




(e)    Non-Renewal by the Executive. If the Executive elects, pursuant to the
first sentence of Section 3 of this Agreement, not to extend the Employment
Period, and the Executive’s employment hereunder ends on the Scheduled
Termination Date, then, subject to Section 5(f) hereof, the Executive shall be
entitled to receive (i) the Accrued Benefits, to be paid/provided in accordance
with the terms of the applicable plan, program, agreement or benefit or as
required by law, and (ii) a cash amount equal to (A) the annual bonus that the
Executive would have received for such year under Section 2(b) above if he had
remained employed hereunder indefinitely, determined under the Company’s annual
bonus plan for such year and based on the extent to which objective performance
goals were actually achieved, with any subjective and personal performance goals
all deemed achieved at target, and with no negative, or positive, discretion
exercised in determining the size of the annual bonus, multiplied by (B) the
Pro-Ration Fraction, such amount to be paid at the time the annual bonus of such
year would have been due to be paid under Section 2(b) above if the Executive
had remained employed hereunder indefinitely.
(f)    Conditions Precedent. The payments and benefits provided under
Sections 5(a), 5(d) and 5(e) of this Agreement (other than the Accrued Benefits)
are subject to and conditioned upon (i) the Executive having provided, within
thirty (30) days after the Date of Termination (or such greater period as
required by law), an irrevocable waiver and general release of claims in the
form attached hereto as Exhibit E (as such form may be revised by the Company to
comply with changes in law) that has become effective in accordance with its
terms and (ii) satisfying the requirements of Section 11(l)(ii) of this
Agreement. The Executive shall, upon request by the Company, be required to
repay to the Company (net of any taxes paid by the Executive or the Company on
such payments), and the Company shall have no further obligation to pay, the
Severance Payment, the Non-Renewal Payment, or the cash payment described in
clause (ii) of Section 5(e), as applicable, in the event the Executive
materially breaches, at any time prior to two (2) years after the Date of
Termination, his obligations under Sections 7 or 8 hereof; provided, however,
that, except in cases of willful misconduct, the Executive shall first be
provided a fifteen (15) day cure period to cease, and to cure, such breach.
(g)    No Mitigation; No Offset. The Executive shall be under no obligation to
seek other employment after the Date of Termination, and there shall be no
offset against amounts or benefits due to him under this Agreement or otherwise
on account of any remuneration or benefits provided by any subsequent employer.
(h)    As of the Termination Date, the Executive’s employment with the Company,
the Parent, and all of their affiliates shall terminate, and the Executive shall
be deemed to have resigned, effective immediately, from all directorships and
other positions he held at any of the foregoing entities.
(i)    Notwithstanding anything to the contrary in this Agreement, the Executive
hereby represents, warrants and covenants that he shall refrain from seeking
and/or negotiating other employment for a period of at least one year from the
date hereof and shall notify any prospective employers of this commitment.



12

--------------------------------------------------------------------------------




6.    Legal Fees; Indemnification; Directors’ & Officers’ Liability Insurance.
(a)    Legal Fees. In the event of any contest or dispute between the Parties or
between the Executive and the Parent, each of the Parties shall be responsible
for its or his respective legal fees and expenses; provided that, if the
Executive prevails on any material issue in any action in which the Executive’s
rights or obligations under this Agreement or under the equity award agreements
described in Section 2(c) are at issue, the Company shall reimburse the
Executive for all reasonable legal fees and expenses incurred by him in
connection with such action. For purposes of the preceding sentence, reasonable
legal fees shall not include any legal fees awarded on a contingency basis to
the extent such fees would exceed a reasonable fee based on the hours actually
expended by such legal counsel multiplied by the counsel’s normal hourly billing
rate.
(b)    Indemnification. The Executive will be entitled to indemnification, and
prompt advancement of fees, costs and expenses, on the same terms as
indemnification and advancement is made available to other senior executives of
the Company, whether through the Company’s bylaws or otherwise.
(c)    D&O Coverage. During the Employment Period and for six years thereafter,
the Executive shall be entitled to the same directors’ and officers’ liability
insurance coverage that the Company provides generally to its other directors
and officers, as may be altered from time to time for such directors and
officers.
7.    Non-Solicitation. During the Employment Period (except as reasonably
necessary and appropriate in connection with carrying out his duties hereunder)
and for two (2) years thereafter, the Executive hereby agrees not to, directly
or indirectly, solicit or hire or assist any other person or entity in
soliciting or hiring any employee of the Company or any of its affiliates to
perform services for any entity (other than the Company or its affiliates), or
attempt to induce any such employee to leave the employ of the Company or its
affiliates, or solicit, hire or engage on behalf of himself or any other Person
(as defined below) any employee of the Company or anyone who was employed by the
Company during the six-month period preceding such hiring or engagement.
8.    Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.
(a)    Confidentiality. The Executive hereby agrees that, during the Employment
Period (except as reasonably necessary and appropriate in connection with
carrying out his duties hereunder) and thereafter, he will hold in strict
confidence any Confidential Information related to the Company and its
affiliates. For purposes of this Agreement, the term “Confidential Information”
shall mean all confidential or proprietary information of the Company or any of
its affiliates (in whatever form) which is not generally known to the public,
including without limitation any inventions, processes, methods of distribution,
customer lists or customers’ or trade secrets. Nothing in this Agreement or
elsewhere shall prohibit, or otherwise restrict, the Executive from making
truthful statements and disclosing documents and information: (i) when required
to comply with applicable federal, state or local laws, pursuant to any subpoena
or other written or oral request by any court or governmental authority,
provided, that the Executive (a) notify



13

--------------------------------------------------------------------------------




the Company in writing and provide a copy to the Company of such subpoena or
other request if in writing, and/or disclose the nature of the request for
information if oral, within two (2) business days from the Executive’s actual
notice of the service of such subpoena or other request, (b) consult with and
assist the Company (at the Company’s reasonable request and sole expense) in
seeking a protective order or request for other appropriate relief from
disclosure, and (c) in the event that such protective order or other relief is
not obtained, shall disclose only that portion of the Confidential Information
which, based on the written advice of the legal counsel selected by the
Executive and paid for by the Company, is legally required to be disclosed; (ii)
in confidence to an attorney or other licensed tax and/or professional advisor,
subject, in each case, to that individual being informed of this confidentiality
obligation and agreeing to keep such information confidential, for the sole
purpose of securing professional advice; or (iii) in good faith during the
course of any proceeding under Section 11(i)(ii) of this Agreement.
(b)    Non-Competition. The Executive and the Company agree that the Parent
and/or the Company would likely suffer significant harm from the Executive’s
competing with the Company or the Parent (including for this purpose their
subsidiaries) during the Employment Period and for some period of time
thereafter. Accordingly, the Executive agrees that he will not, during the
Employment Period and for a period of two (2) years following the Date of
Termination, directly or indirectly, become employed by, engage in business
with, serve as an agent or consultant to, become a partner, member, principal,
stockholder or other owner (other than a holder of less than 1% of the
outstanding voting shares of any publicly held company) of, any Person
competitive with, or otherwise perform services relating to, the business of the
Company (including for this purpose the businesses of its Parent and of the
Parent’s subsidiaries) at the time of the termination (the “Business”) (whether
or not for compensation). For purposes of this Agreement, the term “Person”
shall mean any individual, partnership, corporation, limited liability company,
unincorporated organization, trust or joint venture, or a governmental agency or
political subdivision thereof that is engaged in the Business, or otherwise
competes with the Company or its affiliates, anywhere in which the Company or
its affiliates engage in or intend to engage in the Business or where the
Company or its affiliates’ customers are located.
(c)    Return of Company Documents. The Executive hereby agrees that, upon the
termination of the Employment Period, he shall not take, without the prior
written consent of the Company, any drawing, blueprint, specification or other
document (in whatever form) of the Company or its affiliates, which is of a
confidential nature relating to the Company or its affiliates, or, without
limitation, relating to its or their methods of distribution, or any description
of any formulas or secret processes and will return any such information (in
whatever form) then in his possession. Subject only to the Executive’s duty to
hold in strict confidence all Confidential Information of the Company and its
affiliates and his other obligations under this Agreement, the Executive shall
be permitted to retain and use his rolodex (and electronic equivalents);
documents and data relating to his personal entitlements and obligations; and
any other items that the Company approves.
(d)    Non-Disparagement. The Executive hereby agrees not to defame or disparage
the Company, its affiliates and their respective officers, directors, members or



14

--------------------------------------------------------------------------------




executives. The Executive hereby agrees to cooperate with the Company and its
affiliates, upon reasonable request, in refuting any defamatory or disparaging
remarks by any third party made in respect of the Company or its affiliates or
their directors, members, officers or executives.
9.    Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Company and its affiliates
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 7 and 8 hereof. In the event that the Executive breaches
any such restrictive covenant, the Company or any of its affiliates shall be
entitled to an injunction restraining the Executive from violating such
restrictive covenant (without posting any bond). If the Company or one of its
affiliates shall institute any action or proceeding to enforce any such
restrictive covenant, the Executive hereby waives the claim or defense that the
Company or such affiliate has an adequate remedy at law and agrees not to assert
in any such action or proceeding the claim or defense that the Company has an
adequate remedy at law. The foregoing shall not prejudice the Company’s right to
seek any other relief to which it may be entitled.
10.    280G Tax Treatment. If, after the Effective Date, it shall be determined
that any payment or benefit (including, without limitation, the issuance of
common shares, and the granting, vesting, exercising or termination of stock
options, restricted stock units or other equity awards) to or for the benefit of
the Executive under this Agreement or any other plan, program, agreement or
arrangement of the Company, the Parent, or any of their affiliates would be
subject to the excise tax, and loss of tax deduction, under Sections 280G and
4999 of the Code, to the extent such relief is available, upon written request
by the Executive and his waiver of any right to payment or such benefit, the
Company and the Parent shall use their best reasonable efforts to secure
approval of such payment or benefit in a shareholder vote in a manner intended
to comply with the rules and regulations promulgated under Section 280G(b)(5) of
the Code.
11.    Miscellaneous.
(a)    Notices. Any notice or other communication required or permitted under
this Agreement shall be effective only if it is in writing and shall be deemed
to be given when delivered personally or four days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by a reputable overnight courier service and, in each case,
addressed as follows (or if it is sent through any other method agreed upon by
the parties):
If to the Company:
Aleris International, Inc.
        25825 Science Park Drive, Suite 400
Beachwood, Ohio 44122
Attention: Christopher R. Clegg





15

--------------------------------------------------------------------------------




If to the Parent:
Aleris Corporation
25825 Science Park Drive, Suite 400
Beachwood, Ohio 44122
Attention: Christopher R. Clegg
If to the Executive:
During the Employment Period, to his principal office at the Company, and after
the Employment Period to his principal residence as listed in the records of the
Company
With a copy in either case to:
Morrison Cohen LLP
909 Third Avenue, 27th Floor
New York, NY 10022
Attn: Robert M. Sedgwick, Esq.
or to such other address as any Party may designate by notice to the others.
(b)    Entire Agreement. This Agreement, including its exhibits and schedules,
shall constitute the entire agreement and understanding among the Parties hereto
with respect to the Executive’s employment hereunder and supersedes and is in
full substitution for any and all prior understandings or agreements (whether
written or oral) with respect to the Executive’s employment (including, without
limitation, the Memorandum of Understanding between the Parties, dated as of
September 2, 2013). For the avoidance of doubt, nothing in this Section 11(b)
shall be read to affect the Executive’s rights to the Accrued Benefits
determined as of the Effective Date or as of the date of this Agreement. The
Company represents and warrants that it has obtained the approval of any person
or body whose approval is necessary as of the Effective Date to carry out the
terms of this Agreement. In the event of any conflict between the provisions of
this Agreement (including its exhibits and schedules) and the provisions of any
other document, the provisions of this Agreement shall control unless the
Parties otherwise agree in a signed writing that specifically identifies the
provisions of this Agreement whose control is being waived.
(c)    Amendment; No Waiver. This Agreement may be amended only by an instrument
in writing signed by the Parties that specifically identifies the provisions
being amended, and the application of any provision hereof may be waived only by
an instrument in writing that specifically identifies the provision whose
application is being waived and that is signed by the person against whom or
which enforcement of such waiver is sought. The failure of any Party at any time
to insist upon strict adherence to any provision hereof shall in no way affect
the full right to insist upon strict adherence at any time thereafter, nor shall
the waiver by any Party of a breach of any provision hereof be taken or held to
be a waiver of any succeeding breach of such provision or a waiver of the
provision itself or a waiver of any other provision of this Agreement. No
failure or delay



16

--------------------------------------------------------------------------------




by either Party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.
(d)    No Construction Against Drafter. The Parties acknowledge and agree that
each Party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision.
Accordingly, the rule of construction to the effect that ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Rather, the terms of this Agreement shall be construed fairly
as to both Parties and not in favor or against either Party.
(e)    Assignment. This Agreement is binding on and is for the benefit of the
Parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
the Executive. Neither this Agreement nor any right or obligation hereunder may
be assigned by the Executive, without the prior written consent of the Company
or except by will or the laws of descent and distribution, and any purported
assignment in violation of this Section 11(e) shall be void.
(f)    Assumption of Agreement. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume this
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place. As used in
the Agreement, “the Company” shall mean both the Company as defined above and
any such successor that assumes this Agreement, by operation of law or
otherwise.
(g)    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either Party; provided, however, that in the event that
any court of competent jurisdiction shall finally hold in a non-appealable
judicial determination that any provision of Section 7 or 8 (whether in whole or
in part) is void or constitutes an unreasonable restriction against the
Executive, such provision shall not be rendered void but shall be deemed to be
modified to the minimum extent necessary to make such provision enforceable for
the longest duration and the greatest scope as such court may determine
constitutes a reasonable restriction under the circumstances. Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable



17

--------------------------------------------------------------------------------




manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
(h)    Tax Withholding. The Company may withhold from any amounts payable to the
Executive hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that the Executive shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).
(i)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial; Service of
Process.
(i)    This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of
Delaware without reference to its principles of conflicts of law.
(ii)    Except as otherwise specifically provided herein, the Parties and the
Parent each hereby irrevocably submits to the exclusive jurisdiction of any
court of the United States located in the State of Delaware or in a State Court
in Delaware over any dispute between them that arises out of or relates to this
Agreement, the Executive’s employment with the Company, or any termination of
such employment. Except as otherwise specifically provided in this Agreement,
the Parties and the Parent undertake not to commence any suit, action or
proceeding based on any dispute between them that arises out of or relates to
this Agreement, the Executive's employment with the Company, or any termination
of such employment in a forum other than a forum described in this
Section 11(i)(ii); provided, however, that nothing herein shall preclude either
Party or the Parent from bringing any suit, action or proceeding in any other
court for the purposes of enforcing the provisions of this Section 11(i) or
enforcing any judgment obtained by the Company. The agreement of the Parties and
the Parent to the forum described in this Section 11(i)(ii) is independent of
the law that may be applied in any suit, action, or proceeding, and the Parties
agree to such forum even if such forum may under applicable law choose to apply
non-forum law. The Parties and the Parent waive, to the fullest extent permitted
by applicable law, any objection which they now or hereafter have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding
brought in an applicable court described in Section 11(i)(ii), and the Parties
and the Parent agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
Parties and the Parent agree that, to the fullest extent permitted by applicable
law, a final and non-appealable judgment in any suit, action or proceeding
brought in any applicable court described in Section 11(i)(ii) shall be
conclusive and binding upon the Parties and the Parent and may be enforced in
any other jurisdiction.
(iii)    THE PARTIES AND THE PARENT EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD
IN ANY COURT.



18

--------------------------------------------------------------------------------




(j)    Each of the Parties and the Parent hereto agrees that this Agreement
involves at least $100,000 and that this Agreement has been entered into in
express reliance on Section 2708 of Title 6 of the Delaware Code. Each of the
Parties and the Parent hereto irrevocably and unconditionally agrees (i) that
service of process may be made on such Party or the Parent by mailing copies of
such process to such Party or the Parent at such Party’s or the Parent’s address
as specified in Section 11(a) and (ii) that service made pursuant to clause (i)
above shall, to the fullest extent permitted by applicable law, have the same
legal force and effect as if served upon such Party or the Parent personally
within the State of Delaware.
(k)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Signatures delivered by facsimile (including by “pdf”)
shall be deemed effective for all purposes.
(l)    Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.
(m)    Section 409A.
(i)    It is the intention of the Parties that this Agreement comply with the
requirements of Section 409A of the Code, and this Agreement will be interpreted
in a manner intended to comply with Section 409A. All payments under this
Agreement are intended to be excluded from the requirements of Section 409A of
the Code or be payable on a fixed date or schedule in accordance with
Section 409A(a)(2)(iv) of the Code. The Parties agree to negotiate in good faith
to make amendments to this Agreement as the Parties mutually agree are necessary
or desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code. To the extent that reimbursements or in-kind benefits due to the
Executive under this Agreement constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to the Executive in a manner consistent with Treasury Regulations
Section 1.409A-3(i)(1)(iv). Notwithstanding the foregoing, the Executive shall
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for the account of the Executive in connection with
payments and benefits provided in accordance with the terms of this Agreement
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold the Executive (or any beneficiary) harmless from any or all of
such taxes or penalties.
(ii)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
in the event that the Executive is deemed to be a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) and the Executive is not “disabled”
within the meaning of Section 409A(a)(2)(C), no payments hereunder that are
“deferred compensation” subject to Section 409A of the Code shall be made to the
Executive prior to the date that is six (6) months after the date of the
Executive’s “separation from service” (as defined in Section 409A of the Code)
or, if earlier, the Executive’s date of



19

--------------------------------------------------------------------------------




death. Following any applicable six (6) month delay, all such delayed payments
will be paid in a single lump sum on the earliest permissible payment date. For
purposes of Section 409A of the Code, each of the payments that may be made
under Sections 5(a) and 5(d) are designated as separate payments for purposes of
Treasury Regulations Section 1.409A-1(b)(4)(i)(F), 1.409A-1(b)(9)(iii) and
1.409A-1(b)(9)(v)(B).
(iii)    For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A of the
Code, references to “termination of employment” (and substantially similar
phrases) shall be interpreted and applied in a manner that is consistent with
the requirements of Section 409A. The Executive shall have no duties or
obligations after the Date of Termination that are inconsistent with his having
a “separation of service” as of the Date of Termination for purposes of Section
409A of the Code.
(iv)    Executive’s right to any deferred compensation, as defined under
Section 409A of the Code, shall not be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, garnishment by
creditors, or borrowing, to the extent necessary to avoid tax, penalties and/or
interest under Section 409A of the Code.
(n)    Legal Fees in Connection with this Agreement. The Company shall pay all
reasonable fees and expenses incurred by the Executive and his legal counsel in
connection with this amendment and restatement of the Prior Agreement and the
documentation of the 2013 and 2014 equity awards described in Section 2(c),
subject to a cap of $25,000 in the aggregate.  


[Remainder of Page Intentionally Left Blank]












    



20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
EXECUTIVE
/s/ Steven J. Demetriou
Steven J. Demetriou

ALERIS INTERNATIONAL, INC.

By: /s/ Christopher R. Clegg
Christopher R. Clegg
Executive Vice President, General Counsel & Secretary



[Signature Page to Steven Demetriou Employment Agreement]

--------------------------------------------------------------------------------




ACCEPTED AND AGREED as to Sections 2(c), 10, 11(i)(ii) and 11(i)(iii) only as of
the date first written above.
ALERIS CORPORATION
By: /s/ Christopher R. Clegg
Christopher R. Clegg
Executive Vice President, General Counsel & Secretary








--------------------------------------------------------------------------------




Exhibit A
Partial Option Cancellation Amendment Agreement
[Filed Separately With The SEC.]








--------------------------------------------------------------------------------




Exhibit B
2013 Stock Option Award Agreement
[Filed Separately With The SEC.]
 




2

--------------------------------------------------------------------------------




Exhibit C
2013 Restricted Stock Unit Award Agreement


[Filed Separately With The SEC.]





3

--------------------------------------------------------------------------------




Exhibit D
FORM OF
ALERIS CORPORATION
2010 EQUITY INCENTIVE PLAN
2014 STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT (the “Agreement”) is made effective as of the date
set forth on Exhibit A hereto (the “Grant Date”) between ALERIS CORPORATION, a
Delaware corporation f/k/a Aleris Holding Company (together with its successors
and assigns) (the “Company”), and the person named on Exhibit A hereto (the
“Optionee”). Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to them in the Plan (as defined below).
W I T N E S S E T H:


In consideration of the mutual promises and covenants made herein and of the
Optionee having entered into an amended and restated employment agreement (the
“Employment Agreement”) with a subsidiary of the Company effective as of
September 15, 2013, and of the mutual benefits to be derived herefrom, the
parties hereto agree as follows:
1.    Grant of Stock Option. Subject to the provisions of this Agreement and to
the provisions of the Aleris Holding Company 2010 Equity Incentive Plan, as
amended, supplemented or otherwise modified from time to time (the “Plan”),
which is hereby incorporated by reference herein, to the extent set forth in
Section 17 below, the Company grants to the Optionee as of the Grant Date the
right and option (the “Stock Option”) to purchase shares of common stock of the
Company, par value $0.01 per share (“Common Stock”). The Stock Option is granted
at an exercise price per share of $[_____].1 Unless earlier terminated pursuant
to the terms of this Agreement, the Stock Option shall (except to the extent
otherwise provided in Section 10 below) expire on the tenth anniversary of the
Grant Date (the “Option Period”). Subject to Section 17 below, this Agreement
shall be construed in accordance with the provisions of the Plan. The Stock
Option is not intended to be treated as an “incentive stock option,” as such
term is defined in Section 422 of the Code. If requested by the Company, as a
condition precedent to the Optionee’s exercise of any portion of the Stock
Option pursuant to this Agreement prior to the effectiveness of an initial
public offering of the Common Stock of the Company, the Optionee shall execute
the Stockholders Agreement, if any (unless the Optionee has already done so), in
which case the Optionee shall have all of the rights and obligations of a
Stockholder (as such term is defined in the Stockholders Agreement) described
therein in respect of any shares of Common Stock that are acquired by the
Optionee pursuant to exercise of the Stock Option. For periods prior to the
effectiveness of an initial public offering of the Common Stock of the Company,
any shares of Common Stock received by the Optionee upon any exercise of the
Stock Option shall be subject to all terms of the Stockholders Agreement
(without regard to whether or not the Optionee is a party to the Stockholders
Agreement).
______________________________
1    To be determined by the Committee based on December 31, 2013 marked value.



--------------------------------------------------------------------------------




2.    Exercisability of the Stock Option.
(a)    Time-Based Vesting. Subject to Section 5 of this Agreement, the Stock
Option shall vest and become exercisable as follows:
Vesting Date
Vested Percentage
Cumulative Vested Percentage
January 15, 2015
25%
25%
January 15, 2016
25%
50%
January 15, 2017
50%
100%



(b)    Change of Control. Notwithstanding Section 2(a) and subject to Section 4
of this Agreement, upon a Change of Control, the Stock Option shall vest and
become exercisable to the extent necessary to make the aggregate percentage of
the Stock Option that has become vested and exercisable as of the date of such
Change of Control at least equal to the percentage by which the Initial
Investors have reduced their combined Common Stock interest in the Company
(measured by the number of shares of the Company’s Common Stock acquired on the
Effective Date and still held immediately following the Change of Control as
compared to the number of shares of the Company’s Common Stock held as of the
Effective Date, in each case as adjusted for stock splits, stock dividends, and
the like); provided, however, that if the Initial Investors’ combined Common
Stock interest in the Company is reduced by 75% or more (as measured above),
then the Stock Option shall vest, and be exercisable, in full. By way of example
and for illustration purposes only, if there is a Change of Control following
the second anniversary of the Effective Date when 50% of the Stock Option is
vested and exercisable and the Initial Investors reduce their combined Common
Stock interest in the Company by 70%, then an additional 20% of the Stock Option
shall vest and become exercisable upon the Change of Control, and, subject to
Section 11 of the Plan and Section 7 of this Agreement, the remaining 30% of the
Stock Option shall continue to vest in accordance with Section 2(a) hereof. For
purposes of this Agreement, the terms “Initial Investors” and “Initial Investors
and their affiliates” as used in the Plan and in this Agreement, including,
without limitation, as applied to the “Change of Control” definition under the
Plan, is hereby modified so that such terms are understood to include only
Oaktree Capital Management, L.P. and its Affiliates and to exclude Apollo
Management VII, L.P. and its Affiliates.
3.    Method of Exercise of the Stock Option.
(a)    All or any portion of the Stock Option that has become vested and
exercisable may be exercised by delivery to the Company of a written notice
stating the number of whole Shares to be purchased pursuant to this Agreement
and, except as provided in Section 3(b) below, accompanied by cash or a personal
check or bank draft in the amount equal to the aggregate exercise price for such
Shares. The Stock Option may not be exercised in respect of any fractional Share
unless specifically consented to by the Committee in writing. The exercise of
less than the entire vested and exercisable portion



--------------------------------------------------------------------------------




of the Stock Option shall not cause the expiration, termination, or cancellation
of the remaining Stock Option (whether the remaining Stock Option is vested or
unvested, exercisable or not exercisable). All shares of Common Stock of the
Company delivered upon any exercise of the Option shall, when delivered, (i) be
duly authorized, validly issued, fully paid and nonassessable, (ii) be
registered for sale, and for resale, under U.S., State and federal securities
laws to the extent that other securities of the same class are then so
registered or qualified and (iii) be listed, or otherwise qualified, for trading
on any securities exchange or securities market on which securities of the same
class are then so listed or qualified.
(b)    The Optionee shall be able to satisfy all or any portion of (i) the
exercise price, and/or (ii) applicable withholding taxes due in connection with
such exercise, by (A) at his election reducing the number of Shares otherwise
deliverable pursuant to such exercise of the Stock Option by a number of Shares
(including, where applicable, fractional shares) having a Fair Market Value on
the date of exercise equal to the exercise price and/or applicable withholding
taxes (provided that, unless otherwise specifically consented to by the
Committee, only the number of whole Shares deliverable pursuant to the requested
exercise (after giving effect to such reduction) shall be delivered to the
Optionee, with any remaining fractional Share deemed unexercised and, only to
the extent permitted by the terms of this Agreement, to remain outstanding and
exercisable) or (B) at the sole discretion of the Committee, utilizing some
other form of net physical settlement or method of cashless exercise as
determined by the Committee. The Committee may, in its sole discretion, also
permit payment of all or any portion of the exercise price and/or applicable
withholding taxes due in connection with such exercise by surrender by the
Optionee of a number of Shares that are already owned by the Optionee having a
Fair Market Value equal to such portion of the exercise price and/or applicable
withholding taxes. Such Shares shall be surrendered to the Company in good form
for transfer and shall be valued at their Fair Market Value on the date that the
Stock Option is exercised.
4.    Termination of Employment.
(a)    Termination for Cause or without Good Reason. If the Optionee’s
employment under the Employment Agreement is terminated by his employer at any
time for Cause, the Stock Option (including any exercisable portion thereof to
the extent not yet exercised) shall be cancelled and forfeited in its entirety
as of the Date of Termination (as defined in the Employment Agreement) without
consideration therefor and expire on such date; provided that, for avoidance of
doubt, the Stock Option (to the extent previously exercised), and any
distribution previously made in respect of the Stock Option upon exercise or
cancellation, shall be subject to forfeiture only as expressly provided
elsewhere in this Agreement or in the Employment Agreement; and, provided,
further, that the foregoing shall not in any way limit any other rights that
either party may have with respect to the other party. If the Optionee’s
employment under the Employment Agreement is terminated by the Optionee without
Good Reason (as defined in the Employment Agreement), (i) the portion of the
Stock Option that is unvested on the Date of Termination shall be cancelled and
forfeited without consideration therefor, and (ii) subject to Section 7 of this
Agreement, the portion of the Stock Option that is vested



--------------------------------------------------------------------------------




and exercisable on the date of such termination may be exercised at any time
through the earlier of (a) the 90th day following the Date of Termination and
(b) the last day of the Option Period, and after which such portion shall
(except to the extent otherwise provided in Section 10 below) expire.
(b)    Termination without Cause or for Good Reason. If the Optionee’s
employment under the Employment Agreement is terminated by his employer not for
Cause (including, for avoidance of doubt, due to non-extension of the Employment
Period by his employer under Section 3 of the Employment Agreement) or by the
Optionee with Good Reason, the Stock Option shall vest and become exercisable on
the Date of Termination with respect to 50% of the Shares covered respectively
thereby that have not previously vested and become exercisable as of such date.
Subject to Section 7 of this Agreement, the portion of the Stock Option that is
or becomes exercisable on the Date of Termination may be exercised at any time
through the earlier of (i) the six (6) month anniversary of the Date of
Termination and (ii) the last day of the Option Period, and after which such
portion shall (except to the extent otherwise provided in Section 10 below)
expire. Notwithstanding the foregoing, if the Optionee’s employment under the
Employment Agreement is terminated by his employer not for Cause or by the
Optionee with Good Reason, in each case, in anticipation of or within twelve
(12) months following a Change of Control, the entire Stock Option shall become
vested and exercisable immediately and, subject to Section 7 of this Agreement,
may be exercised at any time through the earlier of (a) the twelve (12) month
anniversary of the Date of Termination, and (b) the last day of the Option
Period, after which such portion shall (except to the extent otherwise provided
in Section 10 below) expire. For purposes of this Section 4(b), a termination of
employment will be deemed to be “in anticipation of” a Change of Control if such
termination (or the Good Reason event giving rise to such termination) is done
by the Company or any Subsidiary or Affiliate with the principal purpose of
avoiding or evading its compensation obligations that would arise upon a
termination following a Change of Control.
(c)    Termination due to death or Disability. If the Optionee’s employment is
terminated as a result of the Optionee’s death or Disability, (i) the portion of
the Stock Option that is unvested at the time of such termination shall be
cancelled and forfeited without consideration therefor, and (ii) the portion of
the Stock Option that is vested and exercisable as of the Date of Termination
may be exercised at any time through the earlier of (a) the one-year anniversary
of the Date of Termination and (b) the last day of the Option Period, subject to
Section 7 of this Agreement, after which such portion shall (except to the
extent otherwise provided in Section 10 below) expire.
(d)    Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the employ or service of the Company or any of its
Subsidiaries or Affiliates or interfere in any way with the right of the Company
or any of its Subsidiaries or Affiliates to terminate the Optionee’s employment
or service at any time and for any reason.
5.    Nontransferability of the Stock Option. The Stock Option may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner by the



--------------------------------------------------------------------------------




Optionee (other than, in the event of the Optionee’s death, or by will or the
applicable laws of descent and distribution) and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance in violation of
this Section 5 shall be void and unenforceable against the Company or any
Subsidiary or Affiliate. The Stock Option may be exercised during the lifetime
of the Optionee, only by such Optionee, and if exercisable after the death of
the Optionee, may be exercised by his legatees, personal representatives or
distributees. Any permitted transfer of the Stock Option by will or the laws of
descent and distribution shall not be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may reasonably deem necessary to establish the
validity of the transfer, the acceptance by the transferee or transferees of the
terms and conditions of the Plan and this Agreement and the agreement to be
bound by the acknowledgments made by the Optionee in connection with the grant
of this Stock Option.
6.    Rights as a Stockholder. Neither the Optionee nor any transferee of the
Stock Option shall have any rights as a stockholder, including, without
limitation, the right to receive dividends, with respect to any Shares covered
by the Stock Option until the date when his or her purchase is entered upon the
records of the Company or the duly authorized transfer agent of the Company.
7.    Adjustment in the Event of Change in Stock; Change of Control.
(a)    In the event of any merger, consolidation, reorganization,
recapitalization, spin-off, split-up, combination, modification of securities,
exchange of securities, liquidation, dissolution, share split, reverse share
split, share dividend, other distribution of securities or other property in
respect of shares or other securities (other than ordinary recurring cash
dividends), or other change in corporate structure or capitalization affecting
the rights or value of the securities and property then subject to the Stock
Option, the Committee shall promptly make equitable and appropriate
adjustment(s) in the number and/or kind of the securities and/or property that
are subject to the Stock Option, and/or the exercise price, and/or other terms
or conditions of the Stock Option, so as to avoid dilution or enlargement of the
benefits or potential benefits represented by the Stock Option. Any
determination made by the Committee regarding any adjustment will, to the extent
reasonable and made in good faith, be final and conclusive.
(b)    Effective upon a Change of Control, unless otherwise specifically
prohibited under applicable laws or by the rules and regulations of any
governmental agency or self-regulatory body and without in any way limiting the
extent of Section 7(a), the Committee is authorized (but not obligated) to make
any or all of the following adjustments (or any combination thereof) to the
Stock Option:
(i)    the continuation or assumption of the Stock Option by the Company (if it
is the surviving corporation) or by the surviving corporation or any direct or
indirect parent of either, in a manner consistent with Section 7(a) above;
(ii)    the substitution by the surviving corporation, or any direct or indirect
parent thereof, of the Stock Option with a stock option having



--------------------------------------------------------------------------------




substantially the same terms as the Stock Option being replaced, in a manner
consistent with Section 7(a) above;
(iii)    the acceleration of the vesting and exercisability of the Stock Option,
so that it is fully vested and exercisable immediately prior to or as of the
date of the Change of Control, and the expiration of the Stock Option to the
extent not exercised (subject to Section 10 below) as of the date of the Change
of Control or other later date thereafter designated by the Committee; or
(iv)    the cancellation of all or any portion of the Stock Option in exchange
for a cash payment, and/or such other property (if any) as is paid as
consideration to holders of Shares in the Change of Control, having an aggregate
Fair Market Value equal (in each case) to the excess, if any, of the Fair Market
Value of the securities and other property subject to the Stock Option or
portion thereof being cancelled over the aggregate exercise price for the Stock
Option or portion thereof being cancelled (and, for the avoidance of doubt, if
there is no such excess, such Option may be cancelled without any payment or
consideration therefor).
(c)    Except as expressly provided in the Plan or this Agreement, the Optionee
shall not have any rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or this Agreement, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number of shares or amount of other property
subject to this Agreement.
(d)    Notwithstanding anything to the contrary in this Agreement or elsewhere,
no adjustment shall be made to the Stock Option that would cause it, or any
portion of it, to be treated as “deferred compensation” for purposes of
Section 409A of the Code.
8.    General Assets. Nothing contained in the Plan or this Agreement, and no
action taken pursuant to their provisions, shall be construed to create a trust
of any kind, nor any fiduciary relationship between the Company or any
Subsidiary or Affiliate, on the one hand, and the Participant, the Participant’s
beneficiary or legal representative or any other person, on the other. To the
extent that any person acquires a right to receive payments or other property
from the Company under the Plan or this Agreement, such right shall be no
greater than the rights of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company, and all amounts and property credited to the Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company.
9.    Responsibility for Taxes. Except to the extent otherwise provided in
certain circumstances that apply with respect to the exercise of the Stock
Option in Section 3(b) above, the Optionee shall be solely responsible for all
taxes imposed on the



--------------------------------------------------------------------------------




Optionee (including, without limitation, applicable federal, state, provincial,
territorial, local or foreign income, social security, estate or excise taxes)
that may be payable as a result of the Optionee’s participation in the Plan or
as a result of the grant, vesting, or exercise of the Stock Option and/or the
sale, disposition or transfer of any shares of Common Stock acquired upon the
Optionee’s exercise of the Stock Option, excluding, however, for avoidance of
doubt, the employer’s portion of any such taxes. Subject to any election the
Optionee may have made under Section 3(b) above, as a condition of the exercise
of the Stock Option, prior to the delivery of a certificate or certificates
representing any share of Common Stock and immediately following the exercise of
any Stock Option, the Optionee must pay to the Company, any amount that the
Company determines it is required to withhold from payments to the employee
(other than, for avoidance of doubt, the employer’s portion of any such taxes)
under any applicable and federal, state, provincial, territorial, local or
foreign tax laws upon the exercise of the Stock Option and the transfer of such
Shares subject to the Stock Option. Subject to any election the Optionee may
have made under Section 3(b) above, the Parties hereby acknowledge that the
Company and its Subsidiaries and Affiliates shall have the right and are
authorized to offset from any compensation or other amounts owing to the
Optionee the amount of any required tax withholding and payroll taxes in respect
of a Stock Option, its exercise or any payment or transfer under this Agreement
(other than, for avoidance of doubt, the employer’s portion of any such taxes)
and to take such other action as may be necessary to satisfy all obligations for
the payment of such taxes.
10.    Government and Other Regulations.
(a)    Shares shall not be issued pursuant to the Stock Option unless the
issuance and delivery of such Shares comply with (or are exempt from) all
applicable requirements of law, including (without limitation) the Exchange Act,
the Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. No
delay in issuance shall result in the expiration of the exercisability of all,
or any portion of, the Stock Option. Except otherwise provided in this
Agreement, the Company shall not be obligated to file any registration statement
under any applicable securities laws to permit the purchase or issuance of any
Shares, and, accordingly, any certificates for Shares may have an appropriate
legend or statement of applicable restrictions endorsed thereon. If the Company
reasonably deems it necessary to ensure that the issuance of Shares pursuant to
this Stock Option is not required to be registered under any applicable
securities laws, the Optionee shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company reasonably determines necessary or appropriate to satisfy such
requirements.
(b)    The exercise of the Stock Option shall only be effective at such time as
counsel to the Company shall have determined that the issuance and delivery of
Shares pursuant to such exercise is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which such Shares are traded. The Company may, in its reasonable
discretion, defer the effectiveness of the exercise of the Stock Option or the
issuance or transfer of Shares pending or to



--------------------------------------------------------------------------------




ensure compliance under federal or state securities laws or the rules or
regulations of any exchange on which such Shares are then listed for trading.
The Company shall inform the Optionee in writing of its decision to defer the
effectiveness of the exercise of the Stock Option or the issuance or transfer of
Shares. During the period that the effectiveness of the exercise of the Stock
Option has been deferred, the Optionee may, by written notice, withdraw such
exercise and obtain the refund of any amount paid with respect thereto. No delay
in exercise pursuant to this Section 10(b) shall result in the expiration of
all, or any portion of, the Stock Option until at least 10 business days after
exercise has been permitted.
(c)    As a condition to any exercise of the Stock Option, upon reasonable
request by the Company, the Optionee will be required to represent, warrant and
covenant as follows:
(i)    The Optionee is acquiring the Shares for his own account and not with a
view to, or for sale in connection with, any distribution of the shares of
Common Stock in violation of the Securities Act or any rule or regulation under
the Securities Act or in violation of any applicable state securities law.
(ii)    The Optionee has had such opportunity as he has deemed adequate to
obtain from representatives of the Company such information as is necessary to
permit him to evaluate the merits and risks of his investment in the Company.
(iii)    The Optionee has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in acquiring the
Shares and to make an informed investment decision with respect to such
investment.
(iv)    The Optionee can afford the complete loss of the value of the Shares and
is able to bear the economic risk of holding such Shares for an indefinite
period.
(v)    The Optionee understands that, until the effectiveness of an initial
public offering of the Common Stock of the Company, (I) the Shares have not been
registered under the Securities Act and constitute “restricted securities”
within the meaning of Rule 144 under the Securities Act; (II) the Shares cannot
be sold, transferred or otherwise disposed of unless they are subsequently
registered under the Securities Act or an exemption from registration is then
available; and (III) there is now no registration statement on file with the
Securities and Exchange Commission with respect to the Shares and there is no
commitment on the part of the Company to make any such filing.
(vi)    In addition, upon any exercise of the Stock Option, and as a condition
thereof, the Optionee will make or enter into such other written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement.
11.    Tax Reporting. Upon the exercise of all or any portion of the Stock
Option in accordance with Section 3 above, the Optionee shall recognize taxable
income



--------------------------------------------------------------------------------




and the Company shall report such taxable income to the appropriate taxing
authorities as it determines to be necessary and appropriate.
12.    Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein and without limiting any other rights and remedies of the Company, if the
Optionee (i) materially violates the restrictive covenants in the Employment
Agreement relating to non-competition, non-solicitation or non-disclosure or
(ii) engages in fraud or other willful misconduct that contributes materially to
any significant financial restatement or material loss, the Committee may, at
any time up to six months after learning of such conduct, cancel the Stock
Option, including any vested portions thereof, or require the Optionee to
forfeit or to repay to the Company the after-tax gain realized on any previously
exercised portion of the Stock Option; provided, however, that (a) except in
cases of willful misconduct, the Optionee shall be provided a fifteen (15) day
cure period to cease and to cure the conduct described in clause (i) of this
Section 12. To the extent once vested, the Stock Option (and any proceeds
received in respect of the Stock Option) shall be wholly non-forfeitable except
as expressly set forth in this Agreement or the Employment Agreement; provided
that the foregoing shall not in any way limit any other rights that either party
may have with respect to the other party.
13.    Fair Market Value. Prior to the effectiveness of an initial public
offering of the Common Stock of the Company, for purposes of this Agreement,
“Fair Market Value”, as of any date, shall mean fair market value as of such
date determined without discount for lack of liquidity, lack of control,
minority status, contractual restrictions or the like, provided that, when used
in respect of Shares, for so long as (i) the Shares are not listed on a national
securities exchange, (ii) the Shares are not quoted in an inter-dealer quotation
system on a last sale basis and (iii) Oaktree Capital Management, L.P. or any of
its affiliates (collectively, “Oaktree”) are holding Shares, then, other than in
the context of a Change of Control, the Fair Market Value of such Shares shall
be as determined using the same methodology that was used for the
then-most-recent determination of the value of Shares reported by Oaktree to its
investors; and provided further that for securities that are listed on a
national securities exchange, “Fair Market Value”, as of any date, shall mean
the closing sale price reported as having occurred on the primary exchange on
which the security is listed and traded on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
and, for securities that are not listed on any national securities exchange but
are quoted in an inter-dealer quotation system on a last sale basis, “Fair
Market Value”, as of any date, shall mean the average between the closing bid
price and ask price reported on such date, or, if there is no such sale on that
date, then on the last preceding date on which a sale was reported. For the
avoidance of doubt, the foregoing valuation approach shall not be interpreted to
provide the Optionee with a compensatory benefit but rather is intended by the
parties to promote consistency in making determinations of the fair market value
of Shares. Following the effectiveness of an initial public offering of the
Common Stock of the Company, for purposes of this Agreement, “Fair Market Value”
shall have the meaning ascribed to it in the Plan.
14.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or by



--------------------------------------------------------------------------------




facsimile, overnight courier or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Optionee:
To the address specified in Exhibit A hereto or to any updated address filed by
the Executive with the Company.



With a copy to:
Morrison Cohen LLP
909 Third Avenue, 27th Floor
New York, NY 10022
Attn: Robert M. Sedgwick, Esq.


If to the Company:    Aleris Corporation
    25825 Science Park Drive, Suite 400
Beachwood, Ohio 44122
    Attention: Christopher R. Clegg


or to such other address or facsimile number as either party shall have
furnished to the other in writing in accordance with this Section 14. Notice and
communications shall be effective when actually received by the addressee.


15.    Stockholders Agreement. Prior to the effectiveness of an initial public
offering of the Common Stock of the Company, neither the adoption of the Plan
nor the grant of the Stock Option pursuant to this Agreement shall restrict in
any way the adoption of any amendment, supplement or other modification of the
Stockholders Agreement, if any, in accordance with the terms of such agreement.
16.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, its express terms, and otherwise in accordance with the laws of
the State of Delaware, as such laws are applied to contracts entered into and
performed in such state and without regard to the principles of conflicts of
laws thereof or principles of conflicts of laws of any other jurisdiction which
could cause the application of the laws of any jurisdiction other than such
state.
17.    Stock Option Subject to the Plan. By entering into this Agreement, the
Optionee agrees and acknowledges that (i) the Optionee has received and read a
copy of the Plan as in effect on the date hereof, and (ii) the Stock Option is
subject to the Plan, and (iii) Shares acquired upon the exercise of the Stock
Option are subject to the terms of the Stockholders Agreement. In the event of a
conflict between any term or provision contained in this Agreement and any term
or provision of the Plan and the Stockholders Agreement, the terms and
provisions of the Stockholders Agreement and then in descending order this
Agreement and the Plan shall prevail. No amendment to the Plan that is
inconsistent with the express terms of this Agreement and that adversely affects
any of the Optionee’s rights under this Agreement shall be effective as to this
Agreement without the Optionee’s prior written consent; provided, however, the
Committee may amend the Plan and this Agreement to the extent necessary to
comply with applicable law.



--------------------------------------------------------------------------------




Notwithstanding the foregoing, following the effectiveness of an initial public
offering of the Common Stock of the Company, this Section 17 shall be revised to
read as follows: “Stock Option Subject to the Plan. By entering into this
Agreement, the Optionee agrees and acknowledges that (i) the Optionee has
received and read a copy of the Plan as in effect on the date hereof, and (ii)
the Stock Option is subject to the Plan. In the event of a conflict between any
term or provision contained in this Agreement and any term or provision of the
Plan, the terms and provisions of this Agreement shall prevail. No amendment to
the Plan that is inconsistent with the express terms of this Agreement and that
adversely affects any of the Optionee’s rights under this Agreement shall be
effective as to this Agreement without the Optionee’s prior written consent;
provided, however, the Committee may amend the Plan and this Agreement to the
extent necessary to comply with applicable law.”
18.    Certain Specific Acknowledgments; Dispute Resolution. The Company
represents and acknowledges that it has secured the approval of any person or
body whose approval is necessary as of the Grant Date for it to enter into this
Agreement and perform its obligations under it, and that upon execution and
delivery of the Agreement by the parties, this Agreement shall be a valid and
binding obligation of the Company, enforceable in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditor’s
rights generally. Any dispute arising under or relating to this Agreement shall
be resolved in accordance with Section 11(i) of the Employment Agreement.
19.    Effect of Agreement; Entire Agreement. Except as otherwise provided
hereunder, this Agreement shall be binding upon and shall inure to the benefit
of any successor or successors of the Company and to any transferee or successor
of the Optionee pursuant to Section 5 of this Agreement. This Agreement embodies
the complete agreement and understanding among the parties hereto and supersedes
and preempts any prior understandings, agreements or representations by or among
the parties hereto, written or oral, which may have related to the subject
matter hereof in any way.
20.    Titles and Headings. The titles and headings of the sections in this
Agreement are for convenience of reference only, and, in the event of any
conflict, the text of this Agreement, rather than such titles or headings, shall
control.
21.    Amendment. This Agreement may not be modified, amended or waived to the
extent it would impair the rights of the Optionee, except by an instrument in
writing that specifically identifies the provision of this Agreement being
modified, amended or waived and that is signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement
or of any subsequent breach of any provision of this Agreement.
22.    Code Section 409A. To the extent applicable, notwithstanding anything
herein to the contrary, this Agreement and the Stock Option issued hereunder are
intended not to be governed by or to be in compliance with Section 409A of the
Code. To



--------------------------------------------------------------------------------




the extent applicable, this Agreement and the Stock Option shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretative guidance issued thereunder, including,
without limitation, any such regulations or other guidance that may be issued
after the Grant Date.
23.    Relationship to Other Benefits. No payment under this Agreement shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary or Affiliate except as otherwise specifically provided in such other
plan.
24.    No Retention Rights; No Right to Incentive Award. Nothing in the Plan or
this Agreement shall confer upon the Optionee any right to continue in Service
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Company (or any Subsidiary or Affiliate employing or
retaining the Optionee) or of the Optionee, which rights are hereby expressly
reserved by each, to terminate his Service at any time and for any reason, with
or without Cause. The Committee’s granting of the Stock Option or other Award to
the Optionee shall neither require the Committee to grant the Stock Option or
other Award to the Optionee or any other Participant in the Plan or other person
at any time nor preclude the Committee from making subsequent grants to the
Optionee or any other Participant in the Plan or other person.
25.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures delivered by facsimile
(including by “pdf”) shall be effective for all purposes.
[Remainder of Page Intentionally Left Blank]


 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Optionee has hereunto set the Optionee’s hand.


ALERIS CORPORATION


By:    
Christopher R. Clegg
Executive Vice President, General Counsel & Secretary


                        
______________________________
Optionee: Steven J. Demetriou
Date:



--------------------------------------------------------------------------------




Exhibit A to
2014 Stock Option Agreement
Aleris Corporation
Date of Option Grant:
January 15, 2014
 
 
Name and Address of Optionee:
 


Steven J. Demetriou
 


At the last known address in the Company’s personnel records
 
 
 
 
 
 
 





 
Number of Shares
Exercise Price
 
 
 
Stock Option
[_____]2
$[_____]3
 
 
 

























______________________________
2     To be determined by the Committee based on $5 million option grant using a
Black-Scholes ratio of
50%.
3    To be determined by the Committee based on December 31, 2013 marked value.



--------------------------------------------------------------------------------




Exhibit E
RELEASE OF CLAIMS
1.    Release of Claims
In partial consideration of the payments and benefits described in Section
[5(a)] [5(d)] and [5(e)] of the Amended and Restated Employment Agreement dated
as of September 15, 2013, by and among Aleris International, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), for the
limited purposes named therein, Aleris Corporation, a Delaware corporation f/k/a
Aleris Holding Company (together with its successors and assigns, the “Parent”),
and Steven Demetriou (the “Executive”), to which Executive agrees that Executive
is not entitled until and unless Executive executes this Release and it becomes
effective in accordance with the terms hereof, Executive, for and on behalf of
himself and his heirs, successors and assigns, subject to the last two sentences
of this Section 1, hereby waives and releases any employment, compensation or
benefit-related common law, statutory or other complaints, claims, charges or
causes of action of any kind whatsoever, both known and unknown, in law or in
equity, which Executive ever had, now has or may have against the Company and
its shareholders, parents, subsidiaries, successors, assigns, directors,
officers, partners, members, managers, employees, trustees (in their official
and individual capacities), employee benefit plans and their administrators and
fiduciaries (in their official and individual capacities), representatives or
agents, and each of their affiliates, successors and assigns, (collectively, the
“Releasees”) by reason of acts or omissions which have occurred on or prior to
the date that Executive signs this Release, including, without limitation, any
complaint, charge or cause of action arising out of Executive’s employment or
termination of employment, or any term or condition of that employment, or
arising under federal, state or local laws pertaining to employment, including
the Age Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age), the Older Workers Benefit Protection Act,
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
With Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and any other federal,
state and local laws relating to discrimination on the basis of age, sex or
other protected class, all claims under federal, state or local laws for express
or implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs. Executive further agrees that this Agreement may be pleaded as a full
defense to any action, suit, arbitration or other proceeding covered by the
terms hereof which is or may be initiated, prosecuted or maintained by
Executive, Executive’s descendants, dependents, heirs, executors, administrators
or permitted assigns. By signing this Release, Executive acknowledges that
Executive intends to waive and release any rights known or unknown that
Executive may have against the Releasees under these and any other laws;
provided that Executive does not waive or release claims with respect to (i) any
rights that arise under, or are preserved by, Section 5 of the Employment
Agreement, (ii) any rights against any Releasee (other than the Company, the
Parent, and their affiliates) that do not arise out of, or relate to, the
Executive’s employment with the




5



--------------------------------------------------------------------------------




Company, his service for the Company and the Parent, or the termination thereof,
(iii) any claims which may not be released as a matter of law, or (iv) rights
asserted as counter-claims (collectively, the “Unreleased Claims”).
2.    Proceedings
Executive acknowledges that Executive has not filed any complaint, charge, claim
or proceeding, except with respect to an Unreleased Claim, if any, against any
of the Releasees before any local, state or federal agency, court or other body
(each individually a “Proceeding”) that he has not disclosed to the Company, and
that he will use his best reasonable efforts to discontinue any such Proceeding.
Executive represents that Executive is not aware of any basis on which such a
Proceeding could reasonably be instituted. Executive (i) acknowledges and agrees
that Executive will not initiate or cause to be initiated on his behalf any
Proceeding and will not participate in any Proceeding, in each case, except as
required by law; and (ii) waives any right Executive may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Further, Executive understands that, by
executing this Release, Executive will be limiting the availability of certain
remedies that Executive may have against the Company and limiting also the
ability of Executive to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in Section 1 or 2 of this Release shall
prevent Executive from (i) initiating or causing to be initiated on his behalf
any complaint, charge, claim or proceeding against the Company before any local,
state or federal agency, court or other body challenging the validity of the
waiver of his claims under ADEA contained in Section 1 of this Release (but no
other portion of such waiver); or (ii) initiating or participating in an
investigation or Proceeding conducted by the EEOC.
3.    Time to Consider
Executive acknowledges that Executive has been advised that he has [twenty-one
(21)] [forty-five (45)] days from the date of receipt of this Release to
consider all the provisions of this Release, and, if Executive chooses to sign
this Release earlier, Executive does hereby knowingly and voluntarily waive said
given [twenty-one (21)] [forty-five (45)] day period. EXECUTIVE FURTHER
ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY
THE COMPANY TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW
EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE
OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN
FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND EXECUTIVE
AGREES TO ALL OF ITS TERMS VOLUNTARILY.








6



--------------------------------------------------------------------------------




4.    Revocation
Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of execution of this Release to revoke this Release
(including,
without limitation, any and all claims arising under the ADEA) and that neither
the Company nor any other person is obligated to provide any benefits to
Executive pursuant to Section [5(a)] [5(d)] [and 5(e)] of the Employment
Agreement until eight (8) days have passed since Executive’s signing of this
Release without Executive having revoked this Release, in which event the
Company immediately shall arrange and/or pay for any such benefits otherwise
attributable to said eight- (8) day period, consistent with the terms of the
Employment Agreement. If Executive revokes this Release, Executive will be
deemed not to have accepted the terms of this Release, and no action will be
required of the Company under any provision of this Release.
5.    No Admission
This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or the Company.
6.    General Provisions
A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.
7.    Governing Law
The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of Delaware without giving effect to
conflict of laws principles.
IN WITNESS WHEREOF, Executive has hereunto set his hand as of the day and year
set forth opposite his signature below.






________________________        __________________________
DATE                        STEVEN DEMETRIOU






7



--------------------------------------------------------------------------------




Schedule I
Approved Board Roles
Kraton Performance Polymers
OM Group
Foster Wheeler Corporation
United Way of Greater Cleveland
Greater Cleveland Sports Commission
Member of the advisory board of Reliance Capital.








































8

